Case: 14-15368   Date Filed: 12/30/2015   Page: 1 of 31


                                                            [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-15368
                               Non-Argument Calendar
                             ________________________

                       D.C. Docket No. 5:13-cv-00085-RS-GRJ



A. L., et al.,

                                                               Plaintiffs - Appellants,

versus

JACKSON COUNTY SCHOOL BOARD,

                                                               Defendant - Appellee,

LEE MILLER, et al.,

                                                                           Defendants.

                             ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                  (December 30, 2015)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
             Case: 14-15368     Date Filed: 12/30/2015   Page: 2 of 31


      P.L.B. is the mother of A.L., a student who received special-education

services from the Jackson County School Board (the “Board”). P.L.B. and A.L.

appeal the district court’s final judgment in favor of the Board denying their claims

under the Individuals With Disabilities Education Act, 20 U.S.C. §§ 1400 et seq.

(the “IDEA”), Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (“Section

504”), the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (the

“ADA”), and the Fourth Amendment of the United States Constitution.

      We affirm the district court’s entry of summary judgment in favor of the

Board on Appellants’ IDEA claims and their Section 504 and ADA claims. We

reverse and remand for further proceedings on the Fourth Amendment claim.

                                         I.

      The IDEA was enacted, in part, “to ensure that all children with disabilities

have available to them . . . a free appropriate public education that emphasizes

special education and related services designed to meet their unique needs and

prepare them for further education, employment and independent living.” 20

U.S.C. § 1400(d). Under the IDEA, state and local educational agencies may

receive federal assistance if they have in place policies and procedures designed to

ensure that they provide a free appropriate public education (“FAPE”) to students

with disabilities. CP v. Leon Cty. Sch. Bd. Fla., 483 F.3d 1151, 1152 (11th Cir.

2007); 20 U.S.C. § 1412. Satisfying the IDEA's duty to provide a FAPE requires


                                         2
              Case: 14-15368    Date Filed: 12/30/2015   Page: 3 of 31


the state or local educational agency to offer “‘personalized instruction with

sufficient support services to permit the child to benefit educationally from that

instruction.’” CP, 483 F.3d at 1152 (quoting Bd. of Educ. of Hendrick Cent. Sch.

Dist. v. Rowley, 458 U.S. 176, 203, 102 S. Ct. 3034, 3049 (1982)).

      To carry out the objectives of the IDEA, procedural safeguards have been

put into place to allow for parental involvement in matters concerning their child’s

education.   These safeguards also allow parents to obtain administrative and

judicial review of decisions they believe to be unsatisfactory or inappropriate. See

N.B. by D.G. v. Alachua Cty. Sch. Bd., 84 F.3d 1376, 1378 (11th Cir. 1996).

      Among other things, the IDEA requires schools and parents together to

develop an individualized education program (“IEP”) that addresses the child's

unique needs. See RL v. Miami–Dade Cty. Sch. Bd., 757 F.3d 1173, 1177 (11th

Cir. 2014). An IEP, in turn, is a

             written statement that describes the child's academic
             performance and how the child's disability affects her
             education, states measurable educational goals and
             special needs of the child, establishes how the child's
             progress will be measured and reported, and states the
             services available, based on peer-reviewed research, to
             enable the child to attain the goals, advance
             educationally, and participate with disabled and
             nondisabled children.

K.A. ex rel. F.A. v. Fulton Cty. Sch. Dist., 741 F.3d 1195, 1201 (11th Cir. 2013)

(citing 20 U.S.C. § 1414(d)(1)(A)(i)). The IEP is meant to be the “culmination of a


                                         3
              Case: 14-15368    Date Filed: 12/30/2015    Page: 4 of 31


collaborative process between parents, teachers, and school administrators,

outlining the student's disability and his educational needs, with the goal of

providing the student with a [FAPE].” RL, 757 F.3d at 1177. (citations omitted).

      While the IEP should be “reasonably calculated to enable a child to receive

educational benefits,” RL, 757 F.3d at 1177 (citations omitted), the IDEA does not

require an IEP to maximize the potential of each child with a disability comparable

to the opportunity provided to children without a disability. Rowley, 458 U.S. at

200, 192 S. Ct at 3048. Nor does the IDEA require an IEP to meet “any particular

substantive educational standard.” Id. Instead, the student with a disability must

receive “personalized instruction with sufficient support services to permit the

child to benefit educationally.” Id. The IDEA requires that the IEP team reviews

the IEP at least annually to determine whether the goals of the child are being met.

20 U.S.C. § 1414(d)(4)(A).

      If the child's parents are dissatisfied with the IEP (or any other aspect of

their child’s educational program) and believe that it does not comply with the

IDEA's requirements, they may file a complaint with the state administrative

agency. RL, 757 F.3d at 1177. During this process, the parents receive a due-

process hearing before an administrative law judge or hearing officer to resolve the

dispute. Id.; 20 U.S.C. § 1415(f)(1)(A). If either party disagrees with the outcome

of the due-process hearing, that party may appeal the decision by filing suit in state


                                          4
             Case: 14-15368    Date Filed: 12/30/2015    Page: 5 of 31


court or in the United States District Court. RL, 757 F.3d at 1178; 20 U.S.C. §

1415(i)(2)(A).

                                        II.

      A.L. suffers from a traumatic brain injury and is an individual with a

disability who was entitled to receive special-education services. Beginning in

2001, the Board identified A.L. as a child with a disability and began providing

various services to A.L. in order to meet its duties under the IDEA. Over the

years, P.L.B. claimed, among other things, that the Board violated the IDEA by (1)

failing to include her in a November 17, 2010, IEP development meeting; (2)

failing to meet her demand to provide A.L. with an independent educational

evaluation; and (3) failing to provide A.L. with special-education services during

the summer months. P.L.B. also complained that the Board discriminated against

A.L. in various ways based upon his disability and also retaliated against her son

when she complained about instances of discrimination.

      On March 15, 2011, P.L.B. requested a due-process hearing with the Florida

Division of Administrative Hearings (“DOAH”) so that her claims could be heard.

In that filing, P.L.B. attempted to raise claims for the previous five years. In

response, the Board filed a motion to strike what it perceived to be time-barred

claims—instances that fell outside the period two years preceding the filing of the

claims. The administrative law judge (“ALJ”) handling the case partially granted


                                        5
              Case: 14-15368    Date Filed: 12/30/2015   Page: 6 of 31


the motion to strike, limiting the claims to those accruing between November 24,

2008, and November 24, 2010.

      A six-week hearing before the ALJ commenced in September 2011 and

concluded in April 2012. By the time the hearing was completed, the ALJ had

heard from over 60 witnesses and received more than 160 exhibits. The ALJ

entered a lengthy final order on December 27, 2012, denying all of P.L.B.’s claims.

As a result of the denial of her claims, P.L.B. filed a complaint in the Northern

District of Florida on March 27, 2013. A.L. was added as a named party in 2014

after he turned eighteen.

      After various amendments to their claims, Appellants filed their Third

Amended Complaint asserting claims under the IDEA, Section 504, the ADA, and

the Fourth Amendment of the Constitution. Pursuant to prior rulings by the district

court, the Third Amended Complaint advanced claims only from November 24,

2008, through November 24, 2010. Following the completion of discovery, the

Board filed a motion for summary judgment. At that time, Appellants did not file a

dispositive motion. Instead, they sought a motion for extension of time to file their

motion for summary judgment. The district court later entered an order instructing

the Board to amend its motion for summary judgment and extending the time for

Appellants to file their dispositive motion.      This deadline was subsequently

extended until August 26, 2014.


                                         6
              Case: 14-15368     Date Filed: 12/30/2015     Page: 7 of 31


      On August 26, 2014, the Board filed its Amended Motion for Summary

Judgment, seeking judgment in its favor on all of the counts in the Third Amended

Complaint. Appellants filed their partial motion for summary judgment on August

28, 2014, but they asked for additional time to amend it.

      After granting several of Appellants’ requests for additional time to respond

to the Board’s motion and to amend their own motion—some that Appellants did

not seek until after they had already missed filing deadlines, the court finally

warned Appellants that it would provide no further extensions, and everything

must be filed by October 2, 2014. Despite this, Appellants did not file an amended

motion for partial summary judgment 1 until October 6, 2014, and they yet again

sought an extension of time until October 31, 2014, to file the remainder of their

motion for summary judgment. As for their response to the Board’s summary-

judgment motion, Appellants never filed a response to that. Rather, they filed a

motion for extension of time. The district court denied the request, stating that

Appellants’ “seemingly unending requests for extensions is contrary to the policy

of resolving disputes in a timely manner.”

      On October 30, 2014, the district court granted summary judgment to the

Board on all counts. Although Appellants had not filed a response to the Board’s

Amended Motion for Summary Judgment, the district court explained, “To the

      1
         Appellants sought summary judgment on their IDEA and Fourth Amendment claims but
not on their Section 504 and ADA claims.
                                           7
             Case: 14-15368    Date Filed: 12/30/2015   Page: 8 of 31


extent that it can be so construed, I consider [Appellants’] own motion for partial

summary judgment to be a response.” The district court addressed the claims

advanced by Appellants and denied each in turn.

                                        III.

      District court decisions interpreting the IDEA are subject to de novo review.

Loren F. v. Atlanta Indep. Sch. Sys., 349 F.3d 1309, 1313 (11th Cir. 2003).

      We also review de novo an appeal from an order granting summary

judgment in non-IDEA cases and apply the same legal standards that control the

district court. Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1310 (11th Cir.

2013); Babicz v. Sch. Bd. of Boward Cty., 135 F.3d 1420, 1421 (11th Cir. 1998).

Rule 56(a), Fed. R. Civ. P., provides that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” We view all

evidence most favorably towards the nonmoving party, and all justifiable

inferences are drawn in the nonmoving party's favor. Scantland, 721 F.3d at 1310.

                                        IV.

A. The District Court Did Not Err in Granting Summary Judgment in Favor
   of the School Board With Respect to Appellants’ IDEA Claims

      As noted previously, Appellants contend that the Board violated provisions

of the IDEA by (1) failing to include P.L.B. in a November 17, 2010, IEP

development meeting; (2) failing to meet P.L.B.’s demand to provide A.L. with an
                                         8
              Case: 14-15368    Date Filed: 12/30/2015   Page: 9 of 31


independent educational evaluation; and (3) failing to provide A.L. with services

during the summer months. We disagree and address each argument in turn.

      1. November 17, 2010, IEP Meeting

      Parent participation in the IEP process is important to effectuating the

purpose of the IDEA. See 20 U.S.C. § 1414(d)(1)(B)(i) (requiring inclusion of

parents in the IEP team).      The IDEA itself and its implementing regulations

memorialize the importance of this participation. Indeed, 34 C.F.R. §300.322,

entitled “Parent Participation,” generally provides that a school board must take

steps to ensure that one or both parents of a child with a disability are present at

each IEP meeting or are afforded the opportunity to participate. See 34 C.F.R. §

300.322(a).   Moreover, the Supreme Court has emphasized that the IDEA’s

structure relies upon parent participation in developing successful IEPs. Rowley,

458 U.S. at 206, 102 S. Ct. 3034 (“Congress placed every bit as much emphasis

upon compliance with procedures giving parents and guardians a large measure of

participation at every stage of the administrative process, as it did upon the

measurement of the resulting IEP against a substantive standard.”).

      Although parent participation in the development of IEPs is important, the

IDEA’s implementing regulations provide for instances in which a school board

may conduct an IEP meeting in the absence of the parent. Specifically, 34 C.F.R.

§300.322(d) states,


                                         9
             Case: 14-15368    Date Filed: 12/30/2015   Page: 10 of 31


            (d) Conducting an IEP Team meeting without a parent in
            attendance. A meeting may be conducted without a
            parent in attendance if the public agency is unable to
            convince the parents that they should attend. In this case,
            the public agency must keep a record of its attempts to
            arrange a mutually agreed on time and place, such as—

               (1) Detailed records of telephone calls made or
                   attempted and the results of those calls;

               (2) Copies of correspondence sent to the parents
                   and any responses received; and

               (3) Detailed records of visits made to the
               parent's home or place of employment and the
               results of those visits.

34 C.F.R. § 300.322(d). So if a parent refuses to attend an IEP meeting or takes

actions that are equivalent to refusing to attend an IEP meeting, the school board

may hold the meeting without the parent in order to develop the child’s IEP. Id.

      Here, the Board conducted an IEP development meeting on November 17,

2010, without P.L.B. present. P.L.B. claims that the completion of this meeting

without her violated the IDEA and resulted in a denial of a FAPE to A.L. We

disagree.

      Although P.L.B. did not explicitly refuse to attend the November 17, 2010,

IEP meeting, her actions were tantamount to refusal. The Board attempted to

schedule the IEP meeting over several months, with notification to P.L.B. so that

she could participate in the process. The attempts to schedule a meeting for the

development of A.L.’s IEP began in early August 2010 and continued through
                                        10
             Case: 14-15368    Date Filed: 12/30/2015     Page: 11 of 31


mid-November. During this period, despite the Board’s efforts to accommodate

P.L.B.’s schedule and demands, P.L.B. either missed or refused to consent to

attending four separately scheduled meetings, including the last one, scheduled for

November 17, 2010.

      On that morning, P.L.B. sent the Board an e-mail indicating that she could

not attend the meeting because she was sick. She once again asked the School

Board to reschedule the IEP meeting. Although the principal responded that the

IEP meeting would proceed as planned due to A.L’s “urgent academic and

emotional needs,” the Board offered to allow P.L.B. to attend the IEP meeting by

telephone, as she had done in the past. P.L.B. refused.

      The Board faced the dilemma of allowing the IEP meeting to be continued

indefinitely or proceeding with the meeting without parent participation. While

parent participation in developing a child’s IEP is certainly an important goal of

the IDEA, in this case, A.L.’s specific educational goals stagnated because of

P.L.B.’s seemingly endless requests for continuances of the meetings scheduled by

school personnel. Under these circumstances, the Board did not violate the IDEA

when it proceeded with the November 17, 2010, IEP meeting in P.L.B.’s absence.

And the district court did not err when it concluded that the Board met its

obligations under the IDEA with respect to the November 17, 2010, IEP meeting.




                                        11
             Case: 14-15368    Date Filed: 12/30/2015   Page: 12 of 31


      We also find inapposite Appellants’ reliance on Doug C. v. Hawaii Dep't of

Educ., 720 F.3d 1038, 1044 (9th Cir. 2013). First, it is not binding on us. Second,

even if it were, the facts of Doug C. are materially distinguishable from those of

the instant case.

      For one thing, the IEP meeting that took place in Doug C. was completed in

order to meet the IDEA’s requirement that an IEP be completed annually. Unlike

here, nothing in Doug C. suggests that the student was struggling in school or that

other circumstances warranted the immediate development of an IEP.

In addition, the IEP meeting in Doug C. was rescheduled only twice over a

month’s time. And more significantly, the reason that the department of education

refused to reschedule in Doug C. was out of concern for disrupting the other IEP

team members’ schedules. Here, though, it was P.L.B. who caused all of the

delays and rescheduling. Moreover, the Board refused to rescheduled again out of

concern for A.L., not because rescheduling was inconvenient for team members.

      The IEP meeting in Doug C. was also conducted outside the presence of the

parent and the only IEP team member who was on the staff of the student’s school.

Here, nobody was absent at the November 17, 2010, meeting except for P.L.B.,

who had previously refused to attend scheduled IEP meetings. And, unlike the

situation in Doug C., P.L.B. provided the School Board with a parent-proposed IEP

(“PPIEP”) before the meeting, which the IEP team considered when it went


                                        12
             Case: 14-15368     Date Filed: 12/30/2015   Page: 13 of 31


forward with the November 17, 2010, IEP meeting. In Doug C., the department of

education changed the student’s school placement without his father’s input. Here,

no such drastic change resulted from the IEP meeting.

      Finally, while the Ninth Circuit found the department of education’s actions

in Doug C. to be unreasonable, it nonetheless recognized that circumstances could

arise in which “accommodating a parent’s schedule would do more harm to the

student’s interest than proceeding without the parent’s presence at the IEP.” Id.

      Here, the Board made a reasonable determination about the course of action

least likely to result in denial of a FAPE. We therefore affirm the district court’s

grant of summary judgment in favor of the Board with respect to this claim.

      2. The Board Did Not Violate the IDEA With Respect to P.L.B.’s
      Request for an Independent Educational Evaluation

      The IDEA provides parents with the right to obtain an independent

educational evaluation (“IEE”) at the expense of the local education agency.

See 34 C.F.R. §300.502(a). An IEE is an evaluation conducted by a qualified

examiner who is not employed by the public agency. Id. The regulation provides,

in relevant part, as follows:

             Each public agency must provide to parents, upon request
             for an independent educational evaluation, information
             about where an independent educational evaluation may
             be obtained, and the agency criteria applicable for
             independent educational evaluations as set forth in
             paragraph (e) of this section.


                                         13
             Case: 14-15368    Date Filed: 12/30/2015   Page: 14 of 31


                                        ***

            (e) If an independent educational evaluation is at public
            expense, the criteria under which the evaluation is
            obtained, including the location of the evaluation and the
            qualifications of the examiner, must be the same as the
            criteria that the public agency uses when it initiates an
            evaluation, to the extent those criteria are consistent with
            the parent's right to an independent educational
            evaluation.

34 C.F.R. § 300.502 (emphasis added). When presented with a request for an IEE,

an agency must either ensure that an IEE is provided at public expense or file a

due-process complaint to request a hearing to show that its own evaluation is

appropriate. See 34 C.F.R. § 300.502(b)(2). Here, the Board took reasonable steps

to ensure that an IEE took place, but P.L.B.’s own actions caused the IEE process

to fail. Accordingly, we agree with the district court’s finding that the School

Board did not violate the IDEA with respect to the provision of an IEE.

      In the spring of 2009, P.L.B. requested an IEE at the Board’s expense.

When P.L.B. finally chose an evaluator, his fee was $1,500 more than the

approved fee. Nonetheless, the Board agreed to cover the fee. Then P.L.B.

insisted that the evaluation be conducted by a different evaluator at the Morris

Center, a facility 200 miles away. The Board declined that demand, noting the

high expense and the availability of closer, appropriate facilities. Although P.L.B.

relented and agreed to have the IEE performed by an evaluator located closer, she

did not have the evaluation done. Instead, more than two years later, during the

                                        14
               Case: 14-15368       Date Filed: 12/30/2015       Page: 15 of 31


summer of 2012, P.L.B. took her son to Colorado to be evaluated by a doctor from

the Morris Center who had since moved.2

       Under these circumstances, the Board did not deny Appellants an IEE.

Rather, we concur with the well-reasoned decision of the ALJ, as adopted by the

district court, that P.L.B.’s actions sabotaged the IEE process. See Loren F. v.

Atlanta Indep. Sch. Sys., 349 F.3d 1309, 1314 n.5 (11th Cir. 2003) (findings of fact

made by the ALJ are considered prima facie correct and are entitled to deference).

       Nor did the Board’s refusal to pay for an IEE at the Morris Center violate the

requirements of the IDEA. The Board complied with the requirements of 24

C.F.R. § 300.502 by making available an IEE at its own expense by a qualified

provider within the relevant geographic area and within monetary limits that were

more than reasonable.

       To the extent that Appellants assert that the Board was required to either

consent to an evaluation at the Morris Center or file for a due-process hearing, we

disagree and find that Appellants’ citation to OSEP Letter to Parker (Feb. 20,

2004)3 does not require this result.            Neither situation covered by 34 C.F.R.


       2
          Appellants suggested for the first time in their Motion for Partial Summary Judgment
that the evaluation conducted during the summer of 2012 was an IEE. But the evaluation was
appears to have been obtained for use in litigation based on the timing of the evaluation and the
fact that Appellants listed the doctor who conducted the evaluation as their expert witness during
the district court proceedings.
        3
           The United States Department of Education, Office of Special Education Programs
(“OSEP”) is the federal agency charged with the administration, interpretation, and enforcement
of the IDEA.
                                               15
             Case: 14-15368     Date Filed: 12/30/2015   Page: 16 of 31


300.502(b) is present here because the School Board ensured that an appropriate

IEE was provided at public expense. It was P.L.B. who refused to follow through.

The Board was not required to give in to the unreasonable demands of the parent

when a suitable local evaluator was available. The Morris Center did not meet the

reasonable criteria of the Board, and the district court did not err in finding no

violation of the IDEA.

      3. The Board Did Not Fail to Provide Extended Year Services

      Finally, Appellants contend that the Board failed to provide extended school

year services (“ESY”) when it assigned A.L. to the Jackson Alternative School in

the summer of 2009 because the school did not offer a “regular school

environment.” In other words, Appellants claim that the School Board violated the

IDEA by failing to place A.L. in the least restrictive environment. Appellants note

that the Jackson Alternative School, to which A.L. was assigned, had a policy of

conducting routine searches of its students because many exhibited behavioral

problems. Since A.L. did not have behavioral issues, Appellants argue that he was

not placed in the least restrictive environment.

      We find that the district court correctly determined that the Board provided

sufficient extended school year services in compliance with the IDEA because it

met the requirements of 34 C.F.R. § 300.106 by assigning A.L. to an alternative

school during the summer of 2009.


                                          16
             Case: 14-15368     Date Filed: 12/30/2015   Page: 17 of 31


      A public school must provide ESY if a child’s IEP team determines that

such services are necessary for the student to receive a FAPE. See 24 C.F.R. §

300.106. Generally speaking, services and instruction provided by an IEP must be

“to the maximum extent appropriate,” in the least restrictive environment. See 20

U.S.C. § 1412(A)(5)(a). This requirement expresses a preference for disabled

children to be educated together with their non-disabled peers. Although we have

not yet concluded that ESY placements must be made in the least restrictive

environment in the summer, we recognize that the Second Circuit recently made

this conclusion. See T.M. v. Cornwall Cent. Sch. Dist., 752 F.3d 145, 162 (2d Cir.

2014). But the Second Circuit also found that the least-restrictive-environment

requirement is not absolute. Id.

      Assuming without deciding that the Board was required to place A.L. in the

least restrictive environment for ESY, we find that Appellants failed to

demonstrate that such placement was not made. As noted by the Second Circuit in

T.M., a disabled student's least restrictive environment refers to “the least

restrictive educational setting consistent with that student's needs, not the least

restrictive setting that the school district chooses to make available.” Id. (citation

omitted). In order to comply with the least-restrictive-environment requirement for

the ESY, a school district “must consider an appropriate continuum of alternative

placements, and then must offer the student the least restrictive placement from


                                         17
             Case: 14-15368     Date Filed: 12/30/2015    Page: 18 of 31


that continuum that is appropriate for the student’s disabilities.” Id. The IDEA

does not require a school board to create a mainstream summer program to serve

the needs of one disabled student. Id. (citing T.R. v. Kingwood Twp. Bd. of Educ.,

205 F.3d 572, 579 (3d Cir. 2000) and Reusch v. Fountain, 872 F. Supp. 1421, 1438

(D. Md. 1994)). Indeed, the IDEA “does not require public school districts to

create any new ESY programs that they do not currently operate. It is entirely up

to each state and each school district to decide how it will fulfill the IDEA's [least

restrictive environment] requirement.” Id.

      Appellants provide no concrete reasons why the ESY program fell outside

statutory compliance except for the fact that A.L. was uncomfortable with the

routine searches that were conducted. While we can appreciate A.L.’s discomfort

with routine searches, this allegation, without more, was not enough for the district

court to find that the Alternative School was not the least restrictive environment

for A.L. during the summer months. The Alternative School was the only location

providing ESY services in the summer of 2009, and the Board was not required to

create a new ESY program specifically for A.L. Accordingly, the district court

properly gave deference to the findings of the ALJ and concluded that the Board

met the requirements of 34 C.F.R. § 300.106 by assigning A.L. to the Alternative

School. The order of the district court is therefore affirmed in this regard.

B. Appellants’ Non-IDEA Claims


                                          18
             Case: 14-15368    Date Filed: 12/30/2015    Page: 19 of 31


      1. Fourth Amendment Claim

      Appellants also contend that A.L.’s Fourth Amendment rights were violated

when he attended the Alternative School during the summers of 2008 and 2009.

They claim that the searches that A.L. was required to endure each day to receive

ESY services were not justified because the school had no reason to suspect A.L.

of any rule violation and because he was not a security risk.

      Although we agree that the district court correctly denied Appellants’

motion for summary judgment with respect to the Fourth Amendment claim, we

cannot agree, on this record, that summary judgment was correctly granted in favor

of the Board.

      In seeking summary judgment on the Fourth Amendment claim, the Board

noted that Appellants’ sole allegation with respect to this claim was that A.L. “was

assigned by [the Board] to the Jackson County District’s Alternative School, where

[the Board] physically search[ed] his body and possessions daily as a condition of

receiving extended year services for the summer 2009, in violation of the Fourth

Amendment.”      The Board argued that, beyond this conclusory allegation,

Appellants had failed to present any evidence establishing that A.L. or his

possessions were physically searched at all. It further contended that Appellants

had failed to introduce any conduct that suggested that an analysis under the Fourth

Amendment was necessary.


                                         19
            Case: 14-15368    Date Filed: 12/30/2015   Page: 20 of 31


      In granting the Board’s motion for summary judgment on the Fourth

Amendment claim, the district court concluded that Appellants had “not produced

any additional evidence relating to the searches beyond the description in the

ALJ’s factfindings.” In the district court’s view, Appellants had offered “no

evidence whatsoever” beyond the vague descriptions in the administrative record,

which did not even consider Fourth Amendment issues.           The district court

determined, based on this limited evidence, that no reasonable jury could conclude

that these searches violated the Fourth Amendment.

      While we acknowledge that Appellants failed to respond timely to the

Board’s motion for summary judgment, the district court stated that it would

consider Appellants’ own motion for partial summary judgment to be a response.

The district court is correct that the motion alleged in general terms that the

searches were “routine and were administered to every person” entering the school.

But following this generic description, Appellants also cited two portions of the

administrative transcript that provide further detail regarding the searches. For

instance, Ashley McDonald, who was A.L.’s teacher while he attended the

Alternative School in 2009, testified that she was required to search A.L. by

patting him down from his knees to his feet. McDonald further testified that she

checked A.L.’s pockets and placed her hands on his sides because she searched all

of the students as they entered the classroom. Finally, McDonald agreed that she


                                       20
              Case: 14-15368     Date Filed: 12/30/2015   Page: 21 of 31


did not have any information that suggested that A.L. was a safety risk but said that

she conducted the search because he “was entering my classroom,” and “[w]e do it

for all students, for the safety of the students.”

      Based on this testimony, we disagree with the School Board’s contention—

as set forth in its motion for summary judgment—that Appellants failed to present

any evidence establishing that A.L. was physically searched when he received ESY

services in 2009. The fact that A.L. was searched when he attended the Alternative

School, however, does not require a finding that the Board violated A.L.’s Fourth

Amendment rights. Rather, the Supreme Court has established a two-part test to

determine whether a search conducted on school grounds violates a student’s

Fourth Amendment rights. See New Jersey v. T.L.O., 469 U.S. 325, 341, 105 S. Ct.

733 (1985).

      Determining the reasonableness of the search involves the following inquiry:

First, the court must decide “whether the . . . action was justified at its inception.”

Id. (citation omitted).   Second, the court must determine whether the search, as

conducted, “was reasonably related in scope to the circumstances which justified

the interference in the first place.” Id. (citation omitted). Typically, a search of a

student by a teacher will be justified at its inception when reasonable grounds exist

to suspect that the search will turn up evidence that the student has violated or is

violating either the rules of the school or the law.        Id.   The search will be


                                            21
             Case: 14-15368     Date Filed: 12/30/2015   Page: 22 of 31


permissible in its scope when “the measures adopted are reasonably related to the

objectives of the search and not excessively intrusive in light of the age and sex of

the student and the nature of the infraction.” Id.

      Here, as the party seeking summary judgment on Appellants’ Fourth

Amendment claim, the Board was required to show either that A.L. was not

searched at all or that he was searched but the search was justified at its inception

and reasonable such that no reasonable jury could find that the searches were

unconstitutional. In the underlying proceedings, the Board asserted only that A.L.

had not presented any evidence of a search. It did not discuss whether the School

Board met the two-pronged analysis of T.L.O.

      We recognize that a finding of individualized suspicion may not be

necessary when a school conducts a search, see Bd. of Educ. of Indep. Sch. Dist.

No. 92 of Pottawatomie Cty. v. Earls, 536 U.S. 822, 830, 122 S. Ct. 2559 (2002),

and here, unlike in other cases, a more invasive search—such as a strip search—

did not occur. See e.g., Safford Unified Sch. Dist. #1 v. Redding, 557 U.S. 364,

129 S. Ct. 2633 (2009); Jenkins v. Talladega City Bd. of Educ., 115 F.3d 821

(1997). But justification for the Board’s search is required in the first instance

under T.L.O. See Safford, 557 U.S. at 373 n.3, 29 S. Ct. at 2641. The district court

did not engage in this analysis, so we remand to the district court for further

consideration of Appellants’ Fourth Amendment claim.


                                          22
               Case: 14-15368   Date Filed: 12/30/2015   Page: 23 of 31


      2. Section 504 and ADA Discrimination and Retaliation Claims

          a. The District Court Properly Dismissed Appellants’ Section 504
             and ADA Claims that Accrued Prior to November 24, 2008

      In the proceedings below, the ALJ struck Appellants’ Section 504 and ADA

claims that arose before November 24, 2008, finding no jurisdiction. The ALJ

noted that the IDEA has a two-year statute of limitations, 20 U.S.C. §

1415(b)(6)(B), and Appellants first filed their complaint on November 24, 2010.

Accordingly, the ALJ struck allegations relating to alleged violations that occurred

more than two-years prior to the filing of the complaint—November 24, 2008.

      Following the ALJ’s denial of their claims, Appellants filed a complaint in

federal court. Various iterations of the complaint alleged violations of the IDEA,

Section 504, and the ADA that predated November 24, 2008. The Board filed a

motion to dismiss these claims, and the district court granted the relief sought. In

its order, the district court noted that in order to successfully bring their claims,

Appellants were first required to exhaust them in state administrative proceedings.

The district court emphasized that Appellants’ claims were stricken from the

administrative hearing because they were outside the two-year statute of

limitations.   Consequently, the district court dismissed these claims from the

complaint.

      Appellants contend that the district court improperly dismissed their Section

504 and ADA claims on failure-to-exhaust grounds. We lack jurisdiction to reach
                                         23
             Case: 14-15368    Date Filed: 12/30/2015   Page: 24 of 31


the merits of this argument. Appellants did not raise on appeal the issue that they

now seek for us to determine. Their Notice of Appeal designated only the district

court’s order granting summary judgment and the judgment itself. Nowhere in the

Notice of Appeal did Appellants indicate that they sought review of the district

court’s dismissal of the pre-November 2008 claims. Nor did the order granting

summary judgment reference any such pre-November 2008 claims.

      We have determined that we lack jurisdiction to consider an appeal of an

order not specifically mentioned in the appellant’s notice of appeal. See Osterneck

v. E.T. Barwick Indus., Inc., 825 F.2d 1521, 1528-29 (11th Cir. 1987); Pitney

Bowes, Inc. v. Mestre, 701 F.2d 1365, 1374-75 (11th Cir. 1983). “We have

previously concluded that, where some portions of a judgment and some orders are

expressly made a part of the appeal, we must infer that the appellant did not intend

to appeal other unmentioned orders or judgments.” Osterneck, 825 F.2d at 1529.

Consequently, we lack jurisdiction to review the district court’s dismissal of claims

as indicated in its September 26, 2013, and November 5, 2013, orders.

         b. The District Court Did Not Err When It Granted Summary
            Judgment in Favor of the Board on Appellants’ Section 504 and
            ADA Claims

      Appellants claim that the district court erred when it granted summary

judgment in favor of the Board on their Section 504 and ADA claims.              We

disagree. In granting summary judgment in favor of the Board on the Section 504


                                         24
             Case: 14-15368    Date Filed: 12/30/2015   Page: 25 of 31


and ADA counts, the district court emphasized that Appellants had not briefed the

issues at all or defended their claims. The district court concluded that Appellants’

claims failed for three reasons. First, it held the claims waived because Appellants

failed to brief them or respond to the Board’s motion for summary judgment.

Second, the court noted that Appellants never brought to its attention any evidence

supporting the claims. Third, the court found no factual basis for any alleged

misconduct by the Board under either Section 504 or the ADA.

      On appeal, Appellants concede that they failed to identify any disputed facts

in response to the Board’s motion for summary judgment. But, they state “that

doesn’t mean that there is not sworn testimony and exhibits in the record that the

District Court was required to fully review under the IDEA, that prove that

disputed facts exist.” In short, Appellants suggest that the court was required to

comb through the record and make Appellants’ arguments for them. We disagree.

      Rule 56(c)(3), Fed. R. Civ. P., makes clear that the district court need not

consider materials not cited by the parties. As the Advisory Committee notes state,

subsection (c)(3) acknowledges that district courts may decide a motion for

summary judgment “without undertaking an independent search of the record.” See

Fed. R. Civ. P. 56(c)(3) Advisory Committee’s Note on 2010 Amendment. We,

ourselves, have also acknowledged that district courts are not required to “mine”

the record looking for evidence not presented by the parties. See Chavez v. Sec’y


                                         25
              Case: 14-15368     Date Filed: 12/30/2015    Page: 26 of 31


Fla. Dept. of Corr., 647 F.3d 1057 (11th Cir. 2011). Indeed, we have cited with

approval the Seventh Circuit’s memorable quote that appellate judges “are not like

pigs, hunting for truffles buried in briefs.” Id. (quoting United States v. Dunkel,

927 F.2d 955, 956 (7th Cir. 1991). “Likewise, district court judges are not required

to ferret out delectable facts buried in a massive record. . . .” Id.

      We agree with the district court that Appellants waived their claims by

failing to brief them, failing to respond to the Board’s motion for summary

judgment, and failing to bring to the court’s attention evidence that supported their

claims. Nor was the district court somehow obligated to do Appellants’ job for

them. See Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir.

1995).

      To the extent that Appellants suggest that it may rely on its pleadings to

avoid judgment against it, we disagree.         “[T]he onus is upon the parties to

formulate arguments; grounds alleged in the complaint but not relied upon in

summary judgment are deemed abandoned.” See id. Similarly, to the extent that

Appellants seek to rely on evidence produced with respect to the IDEA claims to

support their Section 504 and ADA claims, the claims fail for the same reason that

their IDEA claims could not succeed.            See Weiss by Weiss v. Sch. Bd. of

Hillsborough Cty., 141 F.3d 990, 998 (Section 504 claim was essentially the same

as IDEA claim and failed for the same reasons that the IDEA claim failed). We


                                           26
             Case: 14-15368     Date Filed: 12/30/2015    Page: 27 of 31


therefore affirm summary judgment in favor or the School Board with respect to

Appellants’ Section 504 and ADA claims.

C. Appellants’ Miscellaneous Claims on Appeal

      1. The IDEA Does Not Require the Board to Furnish Appellants With
         Electronic Transcripts of All Hearings

      During the course of the proceedings, Appellants filed a motion to compel

seeking to require the Board to provide a court reporter for all hearings in the

matter. On appeal, Appellants claim that the ALJ erred in denying the motion to

compel. We find that the ALJ did not err in denying the motion to compel and the

district court did not abuse its discretion in approving the ALJ’s decision.

      20 U.S.C. § 1415 ensures that children with disabilities and their parents are

guaranteed procedural safeguards regarding the provision of a FAPE.            See 20

U.S.C. § 1415(a). With respect to hearings, 20 U.S.C. § 1415(h) provides, in

relevant part as follows:

             (h) Safeguards. Any party to a hearing conducted
             pursuant to subsection (f) or (k), or an appeal conducted
             pursuant to subsection (g), shall be accorded—

                                           ***

                (3) the right to a written, or, at the option of the
                parents, electronic verbatim record of such hearing. . . .

20 U.S.C. § 1415(h) (emphasis added). Subsection (f), to which § 1415(h) refers,

provides for an impartial due-process hearing. Significantly, all references to this


                                          27
             Case: 14-15368     Date Filed: 12/30/2015   Page: 28 of 31


type of due-process hearing are in the singular, not the plural. See 20 U.S.C. §

1415(f)(1)(A) (“the parents . . . shall have an opportunity for an impartial due

process hearing. . . .”) (emphasis added); 20 U.S.C. § 1415(f)(1)(B)(i) (“Prior to

the opportunity for an impartial due process hearing . . .”) (emphasis added); 20

U.S.C. § 1415(f)(1)(B)(ii) (“If the local educational agency has not resolved the

complaint to the satisfaction of the parents within 30 days of the receipt of the

complaint, the due process hearing may occur. . .”) (emphasis added). We agree

with the ALJ’s conclusion that the context of § 1415(f) refers to the due-process

hearing as being held at a single point in time.         Accordingly, the Board is

responsible for providing a record of only that final hearing and not all preliminary

hearings leading up to the due-process hearing.

      The relevant portions of the Florida Administrative Code support this

conclusion. Rule 6A-6.03311(9)(v) of the Florida Administrative Code, provides,

in relevant part, that a party to a due-process hearing has the right to “obtain

written, or at the option of the parents, electronic verbatim record of the hearing at

no cost to the parents.” Id. (emphasis added). Like the statutory provision, this

section requires a transcript of the final hearing, not all hearings conducted leading

up to the final due-process hearing.

      Also noteworthy is the fact that Rule 6A-6.03311(9)(v) explicitly states that

an ALJ shall conduct hearings in accordance with the Uniform Rules of


                                         28
             Case: 14-15368    Date Filed: 12/30/2015   Page: 29 of 31


Administrative Proceedings, Chapter 28-106 F.A.C. Florida Administrative Code

Rule 28-106.214(1) states,

             Responsibility for preserving the testimony at final
             hearings shall be that of the agency transmitting the
             petition to the Division of Administrative Hearings
             pursuant to Sections 120.569 and 120.57, F.S., the
             agency whose rule is being challenged, or the agency
             whose action initiated the proceeding. Proceedings shall
             be recorded by a certified court reporter or by recording
             instruments.
Fla. Admin. Code R. 28-106.214 (emphasis added). This rule supports the ALJ’s

conclusion that the agency is responsible for preserving the testimony only at final

hearings and not all hearings. It is also consistent with the language of 20 U.S.C. §

1415(h)(3) and Florida Administrative Code Rule 6A-6.033111(9)(v)1.d.

      In short, the Board was not required to provide transcripts of all hearings—

including preliminary hearings—conducted in this matter.

      2. The District Court Did Not Abuse Its Discretion When It Refused to
         Grant Appellants’ Final Motion for Extension of Time

      Finally, we reject Appellants’ argument that the district court abused its

discretion when it denied their counsel’s final request for an extension of time to

file a response to the Board’s motion for summary judgment and to amend their

own dispositive motion. We review the court’s denial for an abuse of discretion,

and we give the district court “considerably more leeway than if we were

reviewing the decision de novo.” Young v. City of Palm Bay, Fla., 358 F.3d 859,


                                         29
             Case: 14-15368     Date Filed: 12/30/2015    Page: 30 of 31


863 (11th Cir. 2004) (citation omitted). On this record, we cannot say that the

district court clearly erred in denying Appellants’ final motion for extension of

time. When it denied Appellants’ request, the district court had already given

numerous extensions and warned Appellants repeatedly that it would grant no

further extensions of time.

      This situation is similar to the one in Young. As we explained there,

             In the courts, there is room for only so much lenity. The
             district court must consider the equities not only to
             plaintiff and his counsel, but also to the opposing parties
             and counsel, as well as to the public, including those
             persons affected by the court's increasingly crowded
             docket.     Counsel must take responsibility for the
             obligations to which he committed and get the work done
             by the deadline. . . . Deadlines are not meant to be
             aspirational; counsel must not treat the goodwill of the
             court as a sign that, as long as counsel tries to act, he has
             carte blanche permission to perform when he desires. A
             district court must be able to exercise its managerial
             power to maintain control over its docket.
Young, 358 F.3d at 864 (citation omitted).

      Like in Young, here, the district court granted five requests for extensions

with respect to Appellants’ filing of their own motion for summary judgment. The

district court also granted extensions of time for Appellants to file their response to

the Board’s motion for summary judgment. By the time the district court denied

Appellants’ final request for extension of time, three months had elapsed since the

original deadline to file dispositive motions.


                                          30
             Case: 14-15368     Date Filed: 12/30/2015    Page: 31 of 31


      While we acknowledge that counsel for Appellants repeatedly expressed to

the district court the need for additional time due to an alleged mental disability,

we find that the district court was very reasonable in granting numerous

extensions. Moreover, although Appellants failed to file a timely response to the

Board’s motion for summary judgment, the district court construed Appellants’

own motion for partial summary judgment as a response. Finally, while we are

sympathetic to counsel, the Rules of Professional Conduct require a lawyer to

decline or terminate representation if the “lawyer’s physical or mental condition

materially impairs the lawyer’s ability to represent the client[.]” See R. Regulating

Fla. Bar 4-1.16(a). Here, if counsel for Appellants was unable to adequately

represent her clients, she had a duty to terminate the representation.

      In light of the multiple extensions of time and warnings provided, the district

court did not abuse its discretion when it refused to grant Appellants’ final motion

for extension of time.

                                          V.

      For the reasons discussed above, we reverse and remand with respect to

Appellants’ Fourth Amendment claim. We affirm the judgment of district court

with respect to all other claims.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                                          31